Title: To Benjamin Franklin from Katherine Sproule Douglas, 28 November 1783
From: Douglas, Katherine Sproule
To: Franklin, Benjamin


          
            
              
              Geore Street No 3 Adelphi London Novr 28th 1783
              May it Please your Excellency
            
            To accept my unbounded thanks for the Honor you did my freind Miss Maxwell when in Paris which I Sincerly Charge to

my acct of Gratitude! & thanks to almighty God! for puting in my Heart to presume on Such an application; which I again most Gratefully imbrace on the Permission Graciously & bountifully granted by your Excellency to miss Maxwell! which I humbly flatter myself will under almighty God Reinstate me & my Seven poor indigent Children in their Just Claims of Virginia Property; which the Herewith sent Coppies of Correspondence will authenticate to us all your Excellencys Gracious & Humane answewer will Lay an Everlasting obligation on your Devoted & obliged humble Sert
            
              Kath SprouleNow Douglas
            
          
          
            Miss Maxwell begs to be humbly remembred to your Excellency your Son Govr Frankland is well Paiys His Duty Sorry to hear you are Indisposd Hopes in God to hear you are better
          
         
          Addressed: His Excellency / Doctor Franklin / Paris
        